DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauldin et al. (US 2013/0094729, hereinafter Mauldin ‘729).
In re claims 1 and 20, Mauldin ‘729 teaches a clutter filtering method using an ultrasound imaging device, the method comprising: obtaining ultrasound data from a field-of-view (FOV) of an object; generating decomposition data including common scale information (0035-0036, 0039, 0044, fig. 2) by performing rank matrix decomposition once on all of the obtained ultrasound data; estimating local characteristic information by reflecting spatial information on each pixel to the common scale information (fig. 2, 0040-0044; and extracting a blood flow signal by performing filtering on each pixel based on the estimated local characteristic information (0038, 0040-0049, 0053, 0078).
(Note that Applicant describes: 
[0056] Referring to the meaning of M=U×Σ×VT, one input data matrix of M is decomposed into a matrix having three characteristics, and the three transformed characteristics are combined to be the input data matrix M. It can be seen that the input data matrix M was combined by U(rotation transformation)+Σ(scale transformation)+V(rotation transformation). For example, it can be seen that rotation occurs due to V, the length of an axis changes due to Σ, and the rotation occurs again due to U so that the final M is generated. 
[0067] The data conversion unit 122 combines spatial vectors U(i) of the pixels constituting the spatial information with the common scale information Σ to estimate the local characteristic information Σ′(i) in which the characteristics for each pixel are reflected.)
In re claim 2, Mauldin ‘729 teaches wherein the rank matrix decomposition is singular value decomposition (SVD), and the SVD is performed on an input data matrix of all of the ultrasound data to obtain decomposition data decomposed into scale information, spatial information, and time information, and the scale information is a singular value matrix composed of singular values representing scale values for each subspace, the spatial information is a spatial vector matrix composed of spatial vectors corresponding to each of the singular values, and the time information is a transposed matrix of a time vector matrix composed of time vectors corresponding to each of the singular values (0036, 0040-0047).
In re claim 4, Mauldin ‘729 teaches wherein the estimating of the local characteristic information includes: generating a scale value curve by configuring scale values in the common scale information; and generating a local characteristic curve by transforming the generated scale value curve according to a spatial characteristic of each pixel (0041, 0044-0045, fig. 3, fig. 11).
In re claim 9, Mauldin ‘729 teaches wherein the extracting of the blood flow signal includes: calculating cutoff threshold values that are different for each piece of the estimated local characteristic information; and performing local adaptive filtering by reflecting each of the calculated cutoff threshold values to each pixel (0041, 0045).
In re claim 10, Mauldin ‘729 teaches wherein the calculating of the cutoff threshold value includes calculating the cutoff threshold value using a slope of each scale value order and an average slope in a section of a characteristic curve in each characteristic curve in which characteristics of each pixel are reflected (0042).

Allowable Subject Matter
Claims 3-8, 10-19, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BO JOSEPH PENG/Primary Examiner, Art Unit 3793